                                          Case 4:14-cv-04908-PJH Document 84 Filed 01/25/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     FINJAN, INC.,
                                                                                         Case No. 14-cv-04908-PJH
                                   8                   Plaintiff,

                                   9             v.                                      ORDER LIFTING STAY AND SETTING
                                                                                         THIS MATTER FOR CMC ON MARCH
                                  10     PALO ALTO NETWORKS, INC.,                       18, 2021
                                  11                   Defendant.                        Re: Dkt. No. 83

                                  12
Northern District of California
 United States District Court




                                  13          The court is in receipt of the parties’ joint statement regarding next steps in the
                                  14   litigation. Dkt. 83. In it, they propose lifting the litigation stay entered by the court on May
                                  15   26, 2016 (Dkt. 69) and setting the action for a case management conference. Id. at 2.
                                  16          The court agrees. Accordingly, the court ORDERS its prior stay lifted. The court
                                  17   also sets this matter for a case management conference on March 18, 2021 at 2:00 pm.
                                  18   At least seven days before the conference, the parties must also file a joint case
                                  19   management statement. In it, they must address each of the items listed in the "Standing
                                  20   Order For All Judges of the Northern District -- Contents of Joint Case Management
                                  21   Statement.” Counsel can find the standing order on the court’s website.
                                  22          IT IS SO ORDERED.
                                  23   Dated: January 25, 2021
                                  24                                                 /s/ Phyllis J. Hamilton
                                                                                     PHYLLIS J. HAMILTON
                                  25                                                 United States District Judge
                                  26

                                  27

                                  28
